Citation Nr: 1647254	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-13 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent prior to June 3, 2015, and in excess of 70 percent from June 3, 2015, for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board in December 2014 and May 2016, at which time it was remanded for further development.  It is now returned to the Board.

In a June 2015 rating decision, the RO increased the evaluation for PTSD to 70 percent, effective June 3, 2015.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  For the period prior to June 3, 2015, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.

2.  For the period from June 3, 2015, the Veteran's PTSD has not been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to June 3, 2015, the criteria for a rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  For the period from June 3, 2015, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in March 2009.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in June 2009, March 2012, and June 2015.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  PTSD

The Veteran's psychiatric disability is currently rated as 30 percent disabling prior to June 3, 2015, and as 70 percent disabling from June 3, 2015, under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2016).  PTSD is rated under the General Rating Formula for Mental Disorders.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2016).  

A review of the VA treatment records shows that in May 2009, the Veteran reported that he kept busy with his garden or workshop, although he had lost quite a bit of interest in his activities and reported anhedonia much of the time and that he had increased nightmares.  The examiner assigned a GAF score of 43.

In a June 2009 VA PTSD examination, the Veteran reported having an excellent relationship with his wife of forty years.  He reported liking to garden and work in his shop, along with watching television and dining out occasionally.  Mental status examination revealed the Veteran had a clean appearance with unremarkable psychomotor activity.  His speech was spontaneous, affect was appropriate, and mood was anxious.  The Veteran denied panic attacks and homicidal or suicidal thoughts.  The examiner noted good impulse control and no episodes of violence.   The Veteran reported that his PTSD symptoms increased during rainy weather.  The examiner assigned a GAF score of 45.  The Veteran reported that he did not socialize and that he had little interest outside of his routine household activities.  The examiner noted that it became apparent that the Veteran could not tolerate the stress of full-time employment.  The examiner opined that the Veteran might be able to work part-time in a position that did not involve contact with the public or stringent due dates.  The examiner found such a position might even be questionable as the Veteran has developed a lifestyle that avoids areas that would cause a worsening of his symptoms.  

In a September 2009 statement, the Veteran's wife recalled an incident when he threw a hatchet into the wall as the point he acknowledged that he needed assistance.  She indicated that he was much better with therapy and medication, but noted that he seemed apathetic.  She indicated that she was thankful that the Veteran was not a substance abuser and was never violent with their family. 

In a September 2009 notice of disagreement, the Veteran reported the following symptoms: reduced reliability and productivity due to flattened affect, impairment of short and long term memory, forgetting to complete tasks, disturbances of motivation and mood, panic or anxiety, difficulty in establishing effective work and social relationships.  The Veteran expressed thankfulness for his wife and stepchildren.  

A review of the VA treatment records shows that in a November 2009 psychiatric medication management note, a GAF score of 48 was assigned.

In an April 2010 substantive appeal, the Veteran indicated that his symptoms resulted in occupational and social impairment with reduced productivity, flattened affect, impaired short and long term memory, disturbances of motivation and mood, difficulty maintaining work and social relationships for the past 8 to 10 years.  He indicated that he held his last full-time job in 1999 to 2000 when he was a truck driver.

A review of the VA treatment records shows that in May 2011, it was noted the Veteran reported experiencing hypervigilance in public places with an exaggerated startle response.  The Veteran reported that isolating socially helped him cope.  The examiner noted a mild restriction in range and intensity.  A GAF of 51 score was assigned.

In a March 2012 VA PTSD examination, the examiner noted the Veteran's history of depressive symptoms and that he was not currently depressed.  A diagnosis of depressive disorder not otherwise specified was given.  The examiner assigned a GAF score of 55.  In regard to employability, the Veteran reported that PTSD contributed to difficulties maintaining employment.  He stated that he has not maintained employment at one location for over two years and that anger and irritability stemming from PTSD would cause him to lose his temper and talk back to and hang up on his truck dispatcher.  The Veteran reported that his psychiatric medications interfered with working and that he could not take them while driving.  The Veteran stated that physical problems with his back and knee have contributed to his employment limitations.  The examiner was of the opinion that PTSD symptoms contributed to difficulties obtaining and maintaining a job, but that the PTSD symptoms did not completely prevent the Veteran from working.  

The May 2012 VA examiner assessed occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He reported being married to his wife of 37 years with a good relationship with his children and step-children.  He stated that he had a small workshop and did woodworking.  The examiner noted his use of psychiatric medications.  The examiner found the Veteran met the criteria for PTSD manifested by symptoms of depressed mood and mild memory loss.  The Veteran reported forgetfulness of names and dates.  The examiner noted his memory seemed grossly intact during the examination and no cognitive examination was conducted.  The Veteran denied any self-harmful suicidal, or homicidal thoughts, plans, or intensions.  His memory was intact, insight was adequate, and judgement appeared sound.  The Veteran reported that triggers of war led to depressed mood.  His wife described the last time the Veteran had a nightmare and punched their headboard.  The Veteran reported that he got along well with people and could emotionally connect with family members.  He denied a sense of foreshortened future.  He reported an improved temper with medication and a short fuse.  He reported that his concentration was okay but could be poor at times.  He reported difficulty in completing projects in a timely manner due to loss of interest and physical problems.  He reported a less dramatic startle response. 

In a May 2012 VA examination, the examiner found that the Veteran had restricted employability because of his back and bilateral knee conditions which were not service-connected.  

In a May 2012 VA psychiatry medication management note, it was noted the Veteran reported PTSD symptoms in the areas of re-experiencing, avoidance/numbing, and altered arousal.  He denied suicidal, homicidal, and violent ideation, intent, or plan.  Affect was mildly-restricted, appropriate, congruent.  Thought process was linear and logical, goal-directed.  The Veteran denied suicidal ideation, homicidal ideation, auditory or visual hallucinations, and delusions.  The Veteran was alert and oriented to all spheres.  Memory, attention, and concentration were grossly intact.  Insight and judgment were moderate.  It was noted that he appeared capable of sharing and withholding information.  The examiner diagnosed chronic PTSD and depressive disorder not otherwise specified, in remission.  A GAF score of 52 was assigned.

A review of the VA treatment records shows that in a February 2016 psychiatric note, an examiner found the Veteran to be pleasant, cooperative with logical thought process and goal directed.  There was no psychotic content noted.  His mood and affect were anxious and irritable.  The Veteran denied suicidal ideation and homicidal ideation.

In a statement received April 2015, the Veteran's wife reported that he had a difficult time during the early years of their marriage with difficulty holding down a regular job with set hours.  She recounted how he had an exploding temper and threw a hatchet in their kitchen during the mid-1980's.  She reported that in 2001 that he was asked to resign because of too many incidents which resulted in property damage.  She indicated that he was presently taking two anti-depression medications.  

In a June 2015 VA PTSD examination, the Veteran reported being married for 40 years ongoing.  He reported last working eighteen years ago as a truck driven when he was forced into retirement because of problems with his concentration and temper.  Her reported working in construction thirty years prior to that.  He reported going through a bankruptcy five years prior, due to his wife's medical bills.  He was able to drive to the examination and had support from his wife, stepdaughter and her husband, and another close friend.  

During the June 2015 VA examination, the Veteran reported receiving treatment since 1997 and medication for his symptoms.  It was his belief that he was more pleasant to be around with the medication.  He reported PTSD symptoms of nightmares occurring at least once a week during which he screamed, kicked, and fought.  He denied recent flashbacks and reported intrusive thoughts and memories of Vietnam two to three times a week.  He reported avoiding military related stimuli and crowds and large gatherings.  He reported being able to go out to eat with his family by being vigilant and guarded that he faced a door and had no one behind him.  The Veteran reported feeling close to his wife and children and grandchildren.  He reported difficulty sleeping with frequent awakenings.  The examination report noted an exaggerated startle response with some difficulty focusing and concentration.  He reported irritability and a tendency to avoid people because of temper flares.

Mental status examination revealed an anxious mood with a blunted affect.  The examiner noted depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining work and social relationships, difficulty adapting to stressful circumstances, and inability to establish and maintaining effective relationships.  There was no evidence of a thought disorder, hallucinations, inappropriate behavior, or homicidal ideation.  The examiner found that his memory was intact.  The examiner found that the effect of the PTSD and depression on his occupational and social functioning would be causing deficiencies in most areas as he had to essentially quit working and driving because of symptoms of anxiety, concentration issues, and his temper. 

In April 2016, the Veteran reported problems with sleeping due to PTSD nightmares and a struggle with depression.  


B.  Analysis

Based on a review of the evidence, the Board finds that the Veteran is entitled to a 70 percent rating for the PTSD during the entire period on appeal.  

Throughout the appeal, the Veteran's PTSD symptoms were manifested by ongoing symptoms of sleep impairment, depression, difficulty in adapting to stressful circumstance, blunted and anxious affect, chronic sleep impairment, mild memory loss, irritability, disturbances of motivation and mood, intrusive and destressing memories, and difficulty in establishing and maintaining effective work and social relationships.  Those symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.  

The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated throughout the appeal period.  

Accordingly, a 70 percent rating is warranted for the period prior to June 3, 2015.

The Veteran has reported difficulty in mood and motivation in regard to employment.  He last worked as a truck driver 18 years ago and reported that he had to retire because of his irritability and temper.  For example, in June 2009, the VA examiner noted that it became apparent that the Veteran could not tolerate the stress of full-time employment.  This examiner noted the Veteran developed a lifestyle that avoided areas that would cause a worsening of his symptoms.  Further, in March 2012, the Veteran examiner was of the opinion that PTSD symptoms contributed to difficulties obtaining and maintaining a job, but that the PTSD symptoms did not completely prevent the Veteran from working.  There is no evidence of more severe symptomatology to suggest total occupational and social impairment.  Even considering the Veteran's reports of isolation and the VA examiner's opinions in regard to his employability, the occupational and social impairment attributable to the PTSD does not amount to more than intermittent decreases in work efficiency and occasional periods of social impairment.  

In addition to the Veteran's PTSD symptoms, the Board notes the assigned GAF scores ranging from 43 to 55 have been assigned during the entire appeal period, and alone, they do not support the assignment of any higher rating during the appeal.  According to the DSM-IV, GAF scores ranging from of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  

In this case, the assigned GAF scores are indicative of moderate to serious symptoms.  A GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).  Here, the Board finds that the extent and severity of the Veteran's actual PTSD symptoms reported during the entire appeal period are suggestive of occupational and social impairment with deficiencies in most areas, as contemplated in the assigned, 70 percent rating for psychiatric disabilities, regardless of the GAF scores.  A review of the Veteran's statement and VA examination reports during the appeal does not suggest that his symptoms were of the frequency and severity of total occupational and social impairment.  The Board finds that the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2016).  

Moreover, the Board finds that a rating higher than 70 percent is not warranted for any part of the appeal period.  The evidence shows that he is able to manage symptoms with various levels of medication and counseling with the VA and that he maintained independent functionality.  The evidence of record does not show symptomatology commensurate with a 100 percent demonstrating deficiencies in most areas or a 100 percent schedular rating, demonstrating total occupational and social impairment.  The Veteran has not demonstrated total occupational and social impairment.  

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology and positive outcomes from therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is evidence to support the assigned 70 percent rating.  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with deficiencies in most areas and not total occupational and social impairment.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Thus, to the extent that the Veteran asserts that his service-connected PTSD is worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations and treatment reports over the years do not establish that he has more severe disability in this respect.  

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 70 percent, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director, Compensation Service, for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016). 

In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

Here, the record shows that the Veteran's psychiatric disability manifests with symptoms of sleep impairment, depression, difficulty in adapting to stressful circumstance, blunted and anxious affect, chronic sleep impairment, mild memory loss, irritability, disturbances of motivation and mood, intrusive and destressing memories, and difficulty in establishing and maintaining effective work and social relationships.  specifically identified in Diagnostic Code 9411.  There is no indication that the average industrial impairment from the mental disability in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated frequency and severity of symptomatology.  

Accordingly, the Board finds that the criteria for a 70 percent rating, but not higher, for PTSD are met for the entire period on appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

For the period prior to June 3, 2015, entitlement to a 70 percent rating, but no higher, for PTSD is granted, subject to the provisions governing monetary benefits.

For the period from June 3, 2015, entitlement to a rating in excess of 70 percent rating for PTSD is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


